           Case 2:20-mj-05010-DUTY Document 9 Filed 10/23/20 Page 1 of 1 Page ID #:20




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                 CASE NUMBER:

                                                                                                     20-05010M
                                                       PLAINTIFF(S)
                   v.
SALVADOR CIENFUEGOS-ZEPEDA,                                                   FINAL COMMITMENT AND WARRANT OF REMOVAL
                                                                                   Eastern           District of         New York
                                                    DEFENDANT(S).        At
                                                                                                       (City)

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment, to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General of the United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
✔ Indictment
G                           G         Information                   G         Complaint                G           Order of court
G   Pretrial Release        G         Probation                     G         Supervised Release       G           Violation Notice
    Violation Petition                Violation Petition                      Violation Petition

charging him or her with (brief description of offense) Manufacture, Distribution and Importation Drug Conspiracies;
Conspiracy to Launder Narcotics Proceeds.
✔ in violation of Title
G                                   21                     United States Code, Section (s) 963, 960, 846, 841(b)(1), etc.

G   in violation of the conditions of his or her pretrial release imposed by the court.

G   in violation of the conditions of his or her supervision imposed by the court.
The defendant has now:
✔
G   duly waived arrival of process.
✔
G   duly waived identity hearing before me on OCTOBER 20, 2020                                                                          .
G   duly waived preliminary hearing before me on                                                                                        .
G   had a preliminary hearing before me on                                                , and it appears that there is probable cause
    to believe that the offense so charged has been committed and that the defendant has committed it.
G   had an identity hearing before me on                                        , and it appears that the defendant is the person
    named as charged, and:
    G Bail has been set at $                                   but has not been posted.
    G No bail has been set.
    ✔ Permanent detention has been ordered.
    G
    G Temporary detention has been ordered.
 10/23/2020
Date                                                       United States Magistrate Judge
                                                                    RETURN
Received this commitment and designated prisoner on                                               , and on                            ,
committed him to                                                                         and left with the custodian at the same time
a certified copy of the within temporary commitment.
                                                     United States Marshal, Central District of California

Date                                                       Deputy

M-15 (01/09)                                FINAL COMMITMENT AND WARRANT OF REMOVAL
